DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The filing date of this application is September 16, 2019.
Claim Status
Claims Filing Date
January 25, 2022
January 26, 2022
Amended
-
1
Cancelled
4
4
Under Examination
1-3
1-3


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 4 lines 1-2 "the at the junction interface between the intermetallic compound and the metal matrix".
The following 112(d) rejection is withdrawn due to claim cancellation:
Claim 4.
Withdrawn Double Patenting Rejection
Applicant’s arguments, see Remarks pg. 7 para. 2, filed January 26, 2022, with respect to the double patenting rejection over US App No 17/151,958 have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
The applicant argues a terminal disclaimer was filed (Remarks pg. 7 para. 2).
The terminal disclaimer filed January 25, 2022 for US App. No. 17/151,958 was approved on January 25, 2022.
Response to Arguments 
Sekine ‘574
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
	The applicant argues the cited art does not disclose the feature of the intermetallic compound having a three-dimensional structure (Remarks pg. 5 para. 4).
	The examiner respectfully disagrees. Sekine ‘574 (i.e. the cited art) teaches the intermetallic compound occurs between the alloy lattices to form the endotactic junction such that the intermetallic compound is wrapped in a Sn-Cu alloy and the intermetallic compound is precipitated in the metal matrix, bonding to the matrix at the crystal lattice level, and the intermetallic compound has a nanocomposite structure (i.e. the intermetallic compound has a three-dimensional structure) ([0009]-[0011], [0013], Figs. 2, 5).
	Further, the intermetallic compound ([0026], Fig. 3) occurs in three-dimensional space in a three-dimensional metal particle ([0025]). Therefore, the intermetallic compound necessarily has a three-dimensional structure. 
 The applicant argues [0023] of applicant’s specification recites typical conditions that form the metal particle where the three dimensional structure can be formed by the condition of feeding of nitrogen gas, which is not disclosed in the cited reference (Remarks pg. 5 para. 4, pg. 6 para. 1).
The examiner respectfully disagrees. Sekine ‘574 (i.e. the cited reference) teaches forming metal particles by rapidly cooling and solidifying molten metal ([0025]) using a dish-shaped disk that rotates at high speed in a nitrogen gas atmosphere ([0017]) in which inert gas is blown ([0019]). Nitrogen gas is inert. Therefore, absent evidence to the contrary, in Sekine ‘574 the process of manufacturing the metal particle appears to include a condition of feeding of nitrogen gas.

Applicant is reminded that it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01(II). Words of a claim must be given their plain meaning, where the claim meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. MPEP 2111.01(I). Merriam Webster defines “three-dimensional” as having three dimensions (i.e. length, width, and thickness) and “structure” as the coherent form or organization. Therefore, the broadest reasonable interpretation of the intermetallic compound having a “three-dimensional structure” is the intermetallic compound having a coherent form or organization that has three dimensions. The claim language does not further limit the three-dimensional structure of the intermetallic compound.
Finally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the manufacturing method including the feeding of nitrogen gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the instant case, claim 1 is directed to a “metal particle” (i.e. product). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In Sekine ‘574 teaches Example 1 with a composition and structure ([0008]-[0011], [0013], [0025], [0026], Figs. 2, 3, 5) that anticipates or renders obvious the metal particle of claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(1)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekine ‘574 (JP 2018-135574 machine translation).
Regarding claim 1, Sekine ‘574 teaches metal particles with a metal matrix containing a Sn-Cu alloy ([0008]) with an intermetallic compound that has a nanocomposite structure and the intermetallic compound is bonded to the metal matrix at the crystal lattice structure such that it has endotactic (i.e. endotaxial) bonding ([0009], [0013], [0014], Fig. 2), where Example 1 uses 8Cu/92Sn as a raw material to produce metal particles ([0025]) with a y-orthorhombic crystal structure that is endotaxically bonded to the intermetallic compound ([0026], Fig. 3). 
Sekine ‘574 teaches the structure of the metal particles is an intermetallic compound that occurs between the alloy lattices to form the endotactic junction such that the intermetallic compound is wrapped in a Sn-Cu alloy and the intermetallic compound is precipitated in the metal matrix, bonding to the matrix at the crystal lattice level, and the intermetallic compound has a nanocomposite structure (i.e. the intermetallic compound has a three-dimensional structure) ([0009]-[0011], [0013], Figs. 2, 5). The structure of Example 1 in Sekine ‘574 necessarily has the intermetallic compound structure taught to be present in the invention ([0009]-[0011], [0013], Figs. 2, 5) such that it anticipates claim 1.
Further, the intermetallic compound ([0026], Fig. 3) occurs in three-dimensional space in a three-dimensional metal particle ([0025]). Therefore, the intermetallic compound necessarily has a three-dimensional structure.
Alternatively, it would have been obvious to one of ordinary skill in the art before the filing of applicant’s claim invention for the intermetallic compound in Example 1 of Sekine ‘574 to be wrapped in a Sn-Cu alloy and having a nanocomposite structure because it keeps the bonding strength between the metal matrix and intermetallic extremely high, overcoming the brittleness of the intermetallic compound, and forming a joint portion having higher heat resistance, joint strength, and mechanical strength (Sekine ‘574 [0009]).
Regarding claim 2, Sekine ‘574 teaches the metal particles contain 3 to 85% by volume of an intermetallic compound ([0008], [0016]).
Regarding claim 3, Sekine ‘574 teaches the metal particles contain preferably 10 to 75% by volume of an intermetallic compound ([0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735